Case: 15-13912      Date Filed: 08/25/2016      Page: 1 of 2


                                                                    [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 15-13912
                              ________________________

                         D.C. Docket No. 4:12-cv-00146-HLM

TY RUTLEDGE,

                                                        Plaintiff - Appellant,

versus

CLARK MILLSAP, JAMES JONASON,
ANTHONY PARKER, LISA FULLER,

                                                        Defendants- Appellees.

                              ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                    (August 25, 2016)


Before TJOFLAT and JULIE CARNES, Circuit Judges, and CONWAY, * District
Judge.




       *Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.
               Case: 15-13912       Date Filed: 08/25/2016     Page: 2 of 2


PER CURIAM:

       The plaintiff appeals the District Court’s grant of summary judgment to the

defendants on his 42 U.S.C. § 1983 claims for illegal search, false arrest and false

imprisonment in violation of the Fourth Amendment 1 and his related claims under

state law. After considering the parties’ briefs and with the benefit of oral

argument, we find no error in the Court’s decision. It is accordingly


       AFFIRMED.




       1
         The Fourth Amendment is applicable to state and local governments under the
Fourteenth Amendment’s Due Process Clause. Wolf v. Colorado, 338 U.S. 25 (1949).
                                             2